Citation Nr: 0517189	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  96-19 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1981 to 
January 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1995 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for a low back disorder.  In August 
1996, the veteran testified at an RO hearing.  After the 
passage of the Veterans Claims Assistance Act, the RO 
readjudicated the case in a March 2002 supplemental statement 
of the case, confirming the previous denial.

In January 2004, the Board remanded this case for additional 
development, which subsequently was accomplished.  Thus, this 
case is properly before the Board.


FINDINGS OF FACT

The competent medical evidence of record does not show that 
the veteran's low back disorder is related to service, 
including a back injury in service.


CONCLUSION OF LAW

A low back disorder was not incurred in active service. 38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with a copy of the appealed May 
1995 rating decision, a March 1996 statement of the case 
(SOC), and supplemental statements of the case (SSOC's) dated 
in February 1997, March 2002, December 2002, and April 2005 
that discussed the pertinent evidence, and the laws and 
regulations related to a claim of service connection for a 
low back disorder.  These documents essentially notified the 
veteran of the evidence needed to prevail on his claim.  The 
Board notes that the notice sent with the April 2005 SSOC was 
returned as undeliverable.  The record shows that the 
veteran's residency has changed several times throughout this 
appeal.  However, the veteran apparently neglected to notify 
VA of his most recent change of address.  The claimant has 
the responsibility to keep VA advised of his whereabouts in 
order to facilitate the development of his claim.  Moreover, 
if he does not do so, "there is no burden on the part of the 
VA to turn up heaven and earth to find him."  See Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  The RO mailed the April 
2005 SSOC to the last known address.  There is no indication 
in the record of an alternate address.  Therefore, VA has 
satisfied its duty to provide notice of the SSOC.

In addition, in a July 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC's, and notice letter dated in July 2004 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In a May 1995 rating decision, the RO denied 
service connection for a low back disorder.  In November 
2000, the VCAA became effective.  In July 2004, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claim on appeal, and 
clarified what information and evidence must be submitted by 
the veteran, and what information and evidence would be 
obtained by VA.
 
The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (Vet. App. April 14, 2005).  While the notice 
provided to the veteran in July 2004 was not given prior to 
the first AOJ adjudication of the claim, the subsequent VA 
letter corrected any procedural errors.  The July 2004 notice 
was provided by the AOJ prior to the second transfer and 
certification of the veteran's case to the Board, and the 
content of the notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any 
defect with respect to the timing of the VCAA notice 
requirement was non-prejudicial, and VA's duty to notify the 
veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records and VA medical records dated in September 1999, 
January 2004, and July 2004.  The veteran testified at an 
August 1996 RO hearing that he first received treatment for 
his back after service in 1984 at the VA medical center in 
Dallas.  However, in response to the RO's requests for these 
records, the earliest VA medical records relevant to the 
spine that were provided were dated in 1999.  The RO notified 
the veteran of the dates of all of the available records in 
the SSOC's dated in February 1997 and March 2002.  In August 
2004, the veteran submitted a statement that he had no 
additional treatment records to submit.  Thus, the Board 
finds that reasonable efforts have been made to obtain all 
available evidence.  Moreover, there are no additional 
medical treatment records necessary to proceed to a decision 
in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA medical examination in August 2004.  
In December 2004, the VA examiner submitted a supplemental 
medical opinion regarding the pertinent issues in this 
matter.

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran filed a service connection claim for a low back 
disorder in August 1993.  In an August 1996 RO hearing, the 
veteran testified that he injured his back in service when he 
fell about 20 feet from the top of a telephone pole.  He 
stated that now he has back problems with prolonged sitting, 
standing, picking up his children and groceries, and 
sometimes walking.  He also stated that sometimes when he 
lifts his leg, the lower part of his back will hurt.  He 
noted that he has not had any back injuries since service.  
He thus contends that his present low back disorder is 
directly related to his back injury in service, entitling him 
to disability benefits.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The United States Court of Appeals for Veteran Claims (CAVC) 
has held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Initially, the evidence shows a current back disorder.  A 
July 2004 VA urgent care note shows complaints of chronic 
back pain, intermittent, based on activity level, with no 
radicular symptoms.  An August 2004 VA examination report 
shows an impression of lumbosacral strain and painful motion.

The next issue is whether there is evidence of an in-service 
back injury.

The service medical records include an August 1981 emergency 
room record showing the veteran was admitted after reportedly 
falling from a pole, approximately 20 to 30 feet.  The 
veteran indicated that he landed on his buttocks and lower 
back, and tried to ascend the pole again, but was unable to 
secondary to low back pain.  The examination revealed severe 
spasm of the paraspinal muscle with no bony tenderness.  An 
August 1981 clinical record shows the veteran was referred 
from the emergency room to physical therapy for complaints of 
severe pain in the lumbar spine after falling from a pole.  
The examination was negative for fracture or neurological 
disorder.  The provisional diagnosis was paraspinal muscle 
strain and spasm.  An August 1981 physical therapy note shows 
low back pain after sustaining contusion to the lumbar spine 
when he fell from a pole.  The findings showed full range of 
motion, neurological examination within normal limits, motor 
and sensory intact, tender to palpate on the lumbar spine, 
and paraspinal spasms.  The x-ray was within normal limits.  
The impression was lumbar contusion.  A later August 1981 
medical record shows the veteran reinjured his back when he 
stepped into a hole and fell.  He had full range of motion 
and a spinal examination within normal limits.  The 
assessment was low back pain.  An October 1981 medical record 
shows complaints of back pain and muscular spasm of the 
lumbar spine, with an x-ray within normal limits.  Medical 
records dated in May 1983 show complaints of chronic low back 
pain since falling off a pole.  The assessment was chronic 
mechanical back pain.  A June 1983 physical therapy record 
also shows an assessment of mechanical low back pain.  At his 
December 1983 separation examination, the veteran was noted 
to have mild intermittent low back pain.

Thus, the evidence shows a current back disorder and an in-
service back injury.  The determinative question becomes 
whether there is any relationship between the two.

On a December 2004 VA medical statement, the examiner 
indicated that he had reviewed the claims file and found that 
"the current back pain is less likely as not related to the 
veteran's period of service."  He stated that the veteran's 
injury appeared to be soft tissue, and noted that the current 
findings were negative and x-rays were normal.  This is the 
only medical opinion of record on the etiology of the 
veteran's low back disorder.

Although the veteran contends that his current low back 
disorder is related to his in-service back injury, this 
determination is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the medical 
evidence of record, which shows that the veteran's low back 
disorder is not related to his service, including a back 
injury in service.  A competent medical expert makes this 
opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991). 

Accordingly, the claim of service connection for a low back 
disorder is denied.  38 C.F.R. §§ 3.303, 3.310(a).  In making 
this decision, the Board has considered the benefit-of-the-
doubt-doctrine, but it does not apply.  Gilbert v. Derwinski, 
1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.


ORDER

Entitlement to service connection for a low back disorder is 
denied.



	                        
____________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


